DETAILED ACTION

Applicant’s amendment and response received on 10/5/22 has been entered. Claims 2 and 16 have been canceled. Claims 1, 3-15, and 17-27 are now pending in this application. Of these, claims 7, 9, 12, 15, 19, and 21-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/22. Claims 1, 3-6, 8, 10-11, 13-14, 17-18, and 20 are currently pending and under examination based on the following elected species: applying ultrasound as the additional method step; AA9 as the AAV vector; clozapine-N-oxide as the species of synthetic ligand; epilepsy as the species of seizure disorder; and vector administration prior to application of ultrasound as the order of administration.  An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Please note that the examiner of record has changed. See the concluding paragraphs of this action for details. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/2/22 and 10/20/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 112

The rejection of claim 16 under 35 U.S.C. 112(b), and the rejection of claim 16 under 35 U.S.C. 112(d) are both withdrawn in view of the cancelation of claim 16.

Claim Rejections - 35 USC § 103

The rejection of previously pending claims 1, 5-6, 8, 10-11, 13-14, and 16 under 35 U.S.C. 103 as being unpatentable over WO2015136247A1 (September 17, 2015), hereafter referred to as Kaetzel et al. in view of WO2017049252A1 (March 23, 2017), hereafter referred to as Greenberg et al., is withdrawn in view of applicant’s cancelation of or amendments to the claims which now include the limitations of previously pending claim 2. 

The rejection of previously pending claims 2-4 under 35 U.S.C. 103 as being unpatentable over WO2015136247A1 (September 17, 2015), hereafter referred to as Kaetzel et al. in view of WO2017049252A1 (March 23, 2017), hereafter referred to as Greenberg et al., as previously applied to claims 1, 5-6, 8, 10-11, 13-14, and 16 above, and further in view of WO2009120978A2 (2009), hereafter referred to as During et al., is maintained over amended claims 1, 3-6, 8, 10-11, and 13-14, claims 2 and 16 having been canceled. As independent claim 1 has been amended to incorporate the limitations of previously pending claim 2, claim 1 and all its dependent claims 3-6, 8, 10-11, and 13-14 are now properly included in this rejection. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that Kaetzel et al. does not teach certain limitations of the vector as claimed such as a human CaMK2a promoter, a BGH polyA sequence, an SV40 origin of replication, and a pUC19 origin of replication. The applicant characterizes the teachings of Kaetzel et al. as vague and non-specific and particularly points out that Kaetzel only teaches a pUC origin of replication and not a pUC19 origin of replication. The applicant then turns to Greenberg et al. and argues that Greenberg, like Kaetzel, does not teach vectors comprising an SV40 or pUC19 original of replication. The applicant further argues that while Greenberg et al. does teach a human CaMK2a promoter, it is used in connection with a different DREADD and not hM4Di as claimed. Regarding During, the applicant argues During teaches gene transfer of BDNF for treatment of metabolic disorders and doesn’t teach the use of a CaMK2a promoter, or the use of a DREADD technology to treat seizures. The applicant therefore states that the combination of the teachings of these references rests on improper hindsight reasoning and that the cited references do not provide any motivation to arrive at the claimed invention. Further, the applicant states that none of the references teach or provide a reasonable expectation of success in treating a refractory seizure disorder as now claimed, or provide a reasonable expectation of reducing any of the particular symptoms now recited in amended claim 1.
In response, it is first noted that applicant has chosen to address the teachings of each reference individually. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is further noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Kaetzel et al. was cited for teaching a method of chemical-genetic silencing of a seizure disorder such as epilepsy (Kaetzel et al. , Abstract) in a patient in need thereof comprising: administering to the patient an adeno-associated virus vector (AAV) encoding hM4Di and a murine CaMKII promoter, a woodchuck hepatitis virus post-transcriptional regulatory element, and a human growth hormone polyadenylation sequence; and administering to the patient a synthetic ligand which activates hM4Di, such as clozapine-N-oxide (CNO) (Kaetzel et al., p. 2¶1,3,4; p. 10¶1; p. 22¶2; p. 24¶2; p. 25; claims 26, 28, 82-89 and 97). Kaetzel et al.  explicitly teaches the AAV vector includes two inverted terminal repeats (L-ITR and R-ITR), a pUC origin of replication (7508..8096), and an ampicillin resistance gene (see, p. 25). Further, Kaetzel et al. tested the ability of AAV-CaMKII-hM4Di in combination with CNO to treat three different animal models of seizure disorders, including a model of a refractory seizure disorder (Kaetzel et al., pages 21-24). Kaetzel et al. used stereotactic injection to administer AAV-CaMKII-hM4Di to the motor cortex of rats, induced motor seizures using either pilocarpine or picrotoxin, or chronic epileptic seizures using tetanus toxin, followed by administration of CNO (Kaetzel et al., pages 21-24). Note that the tetanus toxin model is a model of chronic epilepsy which responds poorly to antiepileptic drugs and resembles human epilepsia partialis continua, i.e. a refractory seizure disorder  (Kaetzel et al., pages 23-24). Kaetzel et al. demonstrates that CNO activation of hM4Di in motor cortex neurons significantly decreased motor seizures symptoms including abnormal motor activity such as twitching, repetitive head or body shaking, rearing, retrograde locomotion and generalized convulsions (Kaetzel et al., Figures 1 and 2, particularly 1C and 2C). Kaetzel et al. further shows CNO activation of hM4Di in motor cortex neurons significantly suppressed all three electrographical measurements of epilepsy in the refractory tetanus toxin model of chronic epilepsy (Kaetzel et al., pages 23-24 and Figure 3). Thus, Kaetzel et al., contrary to applicant’s arguments, provides ample data from experiments in three different art recognized models of epileptic seizures, including a model of refractory epilepsy, that CNO activation of hM4Di, delivered and expressed in motor cortex neurons using an AAV-CaMKII-hM4Di vector, suppresses seizure activity including at least abnormal motor activity, convulsions, and repetitive movements. Therefore, one of ordinary skill in the prior art reading Kaetzel et al. would have had a more than reasonable expectation that the administration of an AAV-CaMKII-hM4Di vector and CNO in a patient would treat a refractory seizure disorder and improve at least one of abnormal motor activity, convulsions, and repetitive movements in the patient. 
The rejection of record, however, is not limited to the teachings of Kaetzel et al. The rejection of record acknowledged that Kaetzel et al., while teachings the use of an AAV vector comprising a murine CaMK2a (also known as a CaMKIIa or CaMKII) promoter for specific targeting and expression of an hM4Di transgene to neuronal tissue (Kaetzel et al., p. 10¶5-7; claims 32-34), and a human growth hormone polyadenylation regulatory sequence (hGHpA), does not explicitly teach a vector comprising a human CAMK2a promoter, a bovine growth hormone poly(A) regulatory sequence (bGHpA), or specifically a pUC19 origin of replication. Kaetzel et al. does teach though that modifications of the delivery vector and regulatory elements (such as promoters and poly(A)s) can be designed and made as desired by those skilled in the art ( Kaetzel et al., p. 10¶5). The rejection further cited Greenberg et al. for supplementing the teachings of Kaetzel et al. by teaching a similar AAV vector system for expressing a DREADD, including hM4Di, activatable by an agent such as CNO for treating a neurological disease such as epilepsy (Greenberg et al., paragraphs 12, 22, 286, Table 1, and claims 172-176, 181-183, 187-188, and 216-218). In particular, Greenberg et al. teaches use of an AAV vector comprising the human CamKIIα (applicant’s CaMK2A) promoter for selective neuronal expression in excitatory neurons (Greenberg et al., paragraph 0434), and the use of AAV vectors comprising the bGHpA (Greenberg et al., [0263], claims 233-235). Greenberg et al. also specifically discloses treatment of epilepsy using their AAV system (Greenberg et al., [0016], [0017], [0022], [0330] claims 172-175, 181-183, 187-188, 216-218, and 251-252). Thus, Greenberg et al. supplements Kaetzel et al. by teaching that additional species of CaMK2a promoter and additional species of GHpA, such a the human CaMK2a promoter and the bovine GHpA, can be utilized in AAV vectors to express a CNO activatable DREADD such as hM4Di to treat neurological disease such as epilepsy. Greenberg et al., like Kaetzel et al., teaches that the promoter and polyA regulatory elements can be selected from those known in the art according to the desired application of a practitioner such as specifically targeting expression in excitatory neurons (Greenberg et al., [0232]-[0234]). 
The rejection of record therefore concluded that it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the application, to substitute the human CaMK2A promoter, explicitly taught by Greenberg, for the murine CaMKII promoter taught by Kaetzel in an AAV vector for use in targeting gene expression of hM4Di in specific cells/tissues such as human excitatory neurons, and to further substitute bGHpA as taught by Greenberg et al. for hGHpA in the AAV vector of Kaetzel et al. as each of these substitutions of different species of the CaMK2A promoter and GHpA regulatory elements represents nothing more than the substitution of one regulatory sequence for another with predictable results. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Greenberg et al. teaches the use of the alternate species of CaMK2A promoter and GHpA regulatory elements in the same type of AAV vector taught by Kaetzel et al. for the expression of a DREADD such as hM4Di, and both Greenberg et al. and Kaetzel et al. teach that the promoter and polyA regulatory elements for use in the AAV can be selected from those known in the art according to the desired application of a practitioner such as specifically targeting expression in excitatory neurons. Thus, the substitution of one species of CaMK2A promoter, the human version, for the mouse version taught by Kaetzel et al., and the substitution of the bovine version of a GHpA for the human version taught by Kaetzel et al. is not only prompted by the teachings of both Greenberg et al. and Kaetzel et al. that other regulatory elements known in the art can be used  but also metes the standards of the rationale “Simple Substitution of One Known Element for Another to Obtain Predicable Results” set forth in MPEP 2143 (I)(B). 
In regards to the inclusion of both an SV40 origin of replication and a pUC19 origin of replication in the backbone of the AAV vector, as noted above, Kaetzel et al. teaches the use of an origin of replication identified only as a pUC origin of replication in their AAV vector, and neither Kaetzel et al. nor Greenberg et al. taught the use of an SV40 origin of replication in the backbone of an AAV as claimed. However, During et al. was cited to supplement the teachings of Kaetzel et al. and Greenberg et al. During et al. teaches the stereotactic delivery of an AAV vector encoding a therapeutic transgene of interest under control of a CNS or neuron specific promoter into neurons in a subject for treatment of a metabolic disorder (During et al., paragraphs 27, 31-37, 51, 57-58, and 288).  In particular, During et al. teaches an AAV vector for expressing a transgene comprising in the vector backbone a pUC19 origin of replication at positions 3682..3094 (589 bp); an AmpR gene at positions 4713..3853 (861 bp); a WPRE at positions 1453..2041 (589 bp); a bGHpA at positions 2074..2298 (225 bp); an SV40 origin of replication at positions 2533..2668; and two AAV inverted terminal repeats (ITRs) (During et al., ([0120]-[0121], [0218], [0294];, and Fig. 13).
The rejection of record concluded that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the application to substitute an AAV vector backbone taught by During for the AAV vector backbone of Kaetzel et al. according to known methodologies within the art with a reasonable expectation of success and the use of alternative AAV vector backbone elements such as origins of replication represents nothing more than the substitution of one or more art recognized AAV background elements/origins of replication for another with predictable results. All of Kaetzel et al., Greenberg et al., and During et al. teach that one of ordinary skill in the art would have had ample knowledge to construct an AAV vector for recombinant gene expression comprising various vector backbone elements, such as different origins of replication, and that such AAV vectors with different backbones were capable of use as efficient vectors for gene delivery to the target tissue of interest including neurons in the brain. Further, while During et al. may have been directed to the delivery of a different transgene than the hM4Di transgene taught by Kaetzel et al. and Greenberg et al., During et al. clearly teaches that delivery of AAV vectors with backbones comprising an SV40 ori and a pUC19 ori and further comprising an expression cassette for a transgene to neurons wherein expression of the transgene in neurons results in a treatment effect. As Kaetzel et al. in view of Greenberg et al. already teach treatment of epileptic seizures, including refractory epilepsy, using the CNO-hM4Di system, and the delivery of hM4Di using an AAV vector where the expression cassette comprises a human CaMK2a promoter and bGHpA regulatory elements, and the backbone comprises two AAV ITR and a pUC ori, During’s teaching for the use of a pUC19 ori and an SV40 ori in the backbone of an AAV for neuron specific expression of a transgene shows that alternate backbone ori elements for AAV vectors were known in the art and would have been reasonably expected to function in the AAV vectors encoding hM4Di taught by Kaetzel et al. in view of Greenberg. See again MPEP 2143 (I)(B). 

The rejection of claims 17-18 and 20 under 35 U.S.C. 103 as being unpatentable over WO2015136247A1 (September 17, 2015), hereafter referred to as Kaetzel et al. in view of WO2017049252A1 (March 23, 2017), hereafter referred to as Greenberg et al., as previously applied to claims 1, 5-6, 8, 10-11, 13-14, and 16, and further in view of  US 7,896,821 B1 (2011), hereafter referred to as Magnin et al., is withdrawn in view of modified grounds of rejection based on applicant’s amendments which incorporate the limitations of previously pending claim 2 into independent claim 1 upon which claims 17-18 and 20 depend. 
	
	Claims 17-18 and 20 are now rejected under 35 U.S.C. 103 as being unpatentable over WO2015136247A1 (September 17, 2015), hereafter referred to as Kaetzel et al. in view of WO2017049252A1 (March 23, 2017), hereafter referred to as Greenberg et al., and WO2009120978A2 (2009), hereafter referred to as During et al., as applied to claims 1, 3-6, 8, 10-11, and 13-14 above, and further in view of US 7,896,821 B1 (2011), hereafter referred to as Magnin et al.
	The teachings and motivation provided by Kaetzel et al., Greenberg et al., and During et al. for treating a refractory epileptic seizure disorder, including the improvement in one or more of abnormal motor activity, convulsions, and repetitive movements, by administration of an AAV vector comprising an expression cassette comprising an hCaMK2a promoter, an hM4Di transgene, and a bGHpA sequence, and a vector backbone comprising an SV40 ori, a pUC19 ori, and two AAV ITR, have been set forth in detail above. 
None of Kaetzel et al., Greenberg et al. or During et al. teach to combine ultrasound with AAV gene delivery to brain neurons. Magnin et al. supplements Kaetzel et al., Greenberg et al. or During et al. by teaching a method and apparatus for applying ultrasound to a target location in the patient's brain to enhance permeability of the patient's blood brain barrier at a target location, wherein the vector is delivered to the target location, wherein the ultrasound is administered through the skull and is administered to the target location in the patient's brain prior to administering the therapeutic drug/gene therapy vector (Magnin et al., Abstract, col. 1 lns 43-46; col. 4 ln 60 – col. 5 ln 5; col. 6 lns 9-36; col. 6 ln 59 – col. 7 ln 6). Magnin et al. teaches use of the apparatus and methodology for the treatment of epilepsy and for disorders where the BBB presents an obstacle to efficient vector/drug delivery (citations above).
Thus, in view of the motivation provided by Magnin et al. to use ultrasound to improve targeted delivery of a therapeutic vector such as the AAV vector to a target location in the brain for the treatment of epilepsy, it would have been prima facie obvious to the skilled artisan at the time of filing to apply ultrasound to the target brain region taught by Kaetzel et al. prior to administration of an AAV vector according to Kaetzel et al. in view of Greenberg et al. and During et al. with a reasonable expectation of success in delivering and expressing the encoded hM4Di in target neurons for the treatment of refractory seizures/epilepsy. 
Applicant’s arguments concerning the teachings of Kaetzel et al., Greenberg et al. and During et al. have been addressed in detail above and have not been found persuasive. In regards to Magnin et al., the applicant argues that Magnin et al. does not teach DREADD technology or an AAV vector with all the features as claimed and therefore does not alone or in combination render obvious the instant claimed invention. In response, Kaetzel et al., Greenberg et al. and During et al., as discussed in detail above, provide all the teachings for the invention as claimed except for the further inclusion of a step of ultrasound application prior to AAV delivery to the brain. Magnin et al. provides motivation for applying ultrasound prior to AAV delivery to the brain to improve vector delivery. This effect is not dependent on the nature of the transgene encoded by the AAV. Further, as noted above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Magnin et al. provides specific motivation to use ultrasound prior to AAV application to the brain in order to improve AAV delivery. As such, applicant’s arguments are not found persuasive. 

Double Patenting

The provisional rejection of pending claims 1, 4-6, 8, 10-11, and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 9-10, 12-13, and 15, of copending application 15/921,906, hereafter referred to as the ‘906 application, is maintained. Please note that the previous examiner had rejected claim 1 separately from claims 4-6, 8, 10-11, and 13-14. These rejections have been properly combined.
The applicant requests that the provisional rejection be held in abeyance until the indication of allowable subject matter. However, the instant rejection may not be held in abeyance. As set forth in MPEP 804, only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (MPEP 804 (B)(1)). 
Thus, since a terminal disclaimer has not been filed and since the applicant has not traversed the grounds of rejection, the rejection of record stands. 


No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633